Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Priority
Acknowledgement is made of applicant’s claim for domestic priority based on provisional application 62/377264 filed on 08/19/2016 and non-provisional application 15/682133 filed on 08/21/2017.
Claim Rejections - 35 USC § 101
35 U.S.C. §101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 USC 101 as directing toward non-statutory subject matter. 
Claim 11 recites a system comprising data processing hardware and memory hardware (i.e., a machine). Claim 1 recites a method (i.e., a process). Reply to Decision on Appeal of June 8, 2021
To distinguish ineligible claims that merely recite a judicial exception from eligible claims that require an implementation of judicial exception, the Supreme Court uses a two-step framework: Step One (Step 2A), determine whether the claims at issue are directed to one of those patent-ineligible concepts; and Step Two (Step 2B), if so, ask “what else is there in the claims?” to determine whether the additional elements transform the nature of the claim into a patent eligible application. Alice Corp. Pty. Ltd. v. CLS Bank Int’l., 134 S. Ct. 2347, 2355 (2014).
Step One (Step 2A) is a two prong test that requires the determination of whether the claims at issue are directed to an enumerated patent ineligible concept. See MPEP 2106.04. 
Step 2A Prong (1) requires the determination of the specific limitations in the claim under examination (individually or in combination) that the examiner believes recites an abstract idea and determining whether the identified limitations falls within the subject matter groupings of abstract ideas enumerated. See MPEP 2106.04(a).
The enumerated patent ineligible concepts comprising:
(a) Mathematical Concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
(b) Certain methods of organizing human activity – fundamental economic principles / practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules / instructions) and 
(c) Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion). See MPEP 2106.04(a).
If the claim recites an enumerated patent ineligible concept, then Prong (2) of Step One (Step 2A) requires the determination of whether the claim integrates the patent ineligible concept into a practical application. Individually and in combination, identifying whether there are any additional elements recited in the claim beyond the judicial exceptions and evaluating those additional elements to determine whether they integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit. See MPEP 2106.04(d).
Under Step 2B, if the claim does not integrate the ineligible concept into a practical application and therefore directed to a judicial exception, evaluate whether the claim provides an inventive concept by determining whether there are additional elements, individually and in ordered combination, amount to significantly more than the exception itself. See MPEP 2106.04.
Step 2A Prong (1)
The “directed to” inquiry does not ask whether the claims involve a patent ineligible concept but, considered in light of the specification, whether the claim as a whole is directed to excluded subject matter or directed to an improvement to computer functionality. Enfish L.L.C. v. Microsoft Corp., 822 F.3d 1327, 1335 (Fed. Cir. 2016).
Therefore, Prong (1) of Step 2A requires identifying specific limitations in the claims that recites (“describes” or “set forth”) an abstract idea and determine whether the identified limitations falls within the subject matter groupings of abstract ideas enumerated. See MPEP 2106.04 (“Thus, it is sufficient for this analysis for the examiner to identify that the claimed concept (the specific claim limitation(s) that the examiner believes may recite an exception) aligns with at least one judicial exception”).
Under Prong (1), Claim 11 recites a system (i.e., a machine) comprising: 
data processing hardware; and 
memory hardware in communication with the data processing hardware and storing instructions that when executed by the data processing hardware cause the data processing hardware to perform operations comprising: 
obtaining a plurality of training language examples each labeled as occurring in one or more particular aspects of non-linguistic context; and 
for each training language example of the plurality of training language examples: 
from among multiple domain-specific model components, triggering, for use in training a language model on the corresponding training language example in unison with a baseline model component, one or more of the domain- specific model components that correspond to at least one of the one or more particular aspects of non-linguistic context that the corresponding training language example is labeled as occurring in; 
generating, as output from the language model, using both the baseline model component and the one or more triggered domain-specific model components, a language model score; and 
updating, using the language model score output from the language model, corresponding weights of each of the one or more triggered domain-specific model components without updating corresponding weights of the baseline model component.
Claim 1 recites a corresponding method as required by Claim 11. 
With regard to claims 1 and 11, individually and considered in light of the specification, US 2021/0020170 A1 at ¶¶92-93: 
The language model 150 can be a model that has been trained to estimate the likelihood of a word or phrase occurring based on scores for linguistic and/or non-linguistic features. For example, the language model 150 can determine a posterior probability of a current word, e.g.: the first word of the utterance 104, given information about the context for the utterance 104, which may include linguistic context, e.g., the prior words “Let's meet at,” and/or non-linguistic context, e.g., location, device state, application, user characteristics, etc. The features used to train the language model 150 can be the same linguistic features 210 and non-linguistic features 220 corresponding to the feature scores 145.
The language model 150 may include a set of internal weights that represent the training state of the language model 150. These weights may indicate how various aspects of context make words more or less likely to occur.
Further, US 2021/0020170 A1 at ¶96: 
During training of the language model 150, as discussed further below, various weights or other parameters within the language model 150 can be set to indicate the impact that various feature scores have on the likelihood of a word occurring. For example, the language model 150 may be trained with data indicating that users have frequently entered names of locations, e.g., “gas station,” “theater,” and “school,” in a navigation application. The trained language model 150 may include weights so that when the feature scores 145 indicate that the user is using the navigation application, the language model 150 indicates an increased likelihood that the location names previously used in the navigation application may occur in the speech of the user 102. That is, when the navigation application is used, the likelihood that the language model 150 indicates for a word such as “theater” may be higher than the likelihood indicated if the user is not using the navigation application.
Therefore, the individual limitations of generating language model scores (i.e., estimate the likelihood of a word or phrase occurring) and updating weights (i.e., mathematical weight values) described calculations. 
In ordered combination, the steps of obtaining training language examples, triggering domain specific model components, generating language model score, and updating weights of each triggered domain specific model components described in independent claims 1 and 11 described mathematical relationships, mathematical formulas or equations, mathematical calculations because a trained (i.e., calculated) language model is a mathematical function to estimate the likelihood of a word or phrase occurring based on scores for linguistic and/or non-linguistic features.  
Step 2A Prong (2). 
Under Prong (2) of Step 2A, the goal is to determine whether the claim is directed to the recited exception by evaluating whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. See MPEP 2106.04II(A). 
In particular, evaluating integration into a practical application requires identifying whether there are any additional elements recited in the claim beyond the judicial exception and evaluating those additional elements, individually and in combination, to determine whether they integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit (“CAFC”). See MPEP 2106.04(d). 
The Supreme Court held that when a claim containing an abstract idea (e.g., mathematical formula) implements or applies that abstract idea (e.g., math formula) in a structure or process which, when considered as a whole, is performing a function which the patent laws were designed to protect (e. g., transforming or reducing an article to a different state or thing), then the claim satisfies the requirements of §101. Diamond v. Diehr, 450 U.S. 175, 192 (1981); MPEP 2106.04(d)I (“Implementing a judicial exception with, or using a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, as discussed in MPEP 2106.05(b)”). See also Gottschalk v. Benson, 409 U.S. 63, 70 (1972) (“Transformation and reduction of an article "to a different state or thing" is the clue to the patentability of a process claim that does not include particular machines”).
Likewise, a patent may issue for the means or method of producing a certain result, or effect, and not for the result or effect produced. Diehr, 450 U.S. at 182 n. 7. Therefore, the focus is on whether the claim “focus on a specific means or method that improves the relevant technology or are instead directed to a result or effect that itself is the abstract idea and merely invoke generic processes and machinery”. McRO, Inc. v. Bandai Namco Games America, Inc., 837 F.3d 1299, 1314 (Fed. Cir. 2016). Enfish, 822 F.3d at 1336.
In Diehr, the claims involved a method for curing rubber by using Arrhenius equation to constantly measure actual temperature inside a mold and feeding the temperature measurements into a computer to repeatedly recalculate the cure time to open the press. Diehr, 450 U.S. at 178-79. Since the Supreme Court viewed the claims not as an attempt to patent a mathematical formula, but to an industrial process for molding of rubber products, the claims were statutory. Id. at 192-93.
The key here, as noted by the Court of Appeal for the Federal Circuit (CAFC), is that the Supreme Court in Diehr looked to how the claims "used that equation in a process designed to solve a technological problem in `conventional industry practice.'" McRO, Inc. v. Bandai Namco Games America, Inc., 837 F.3d 1299, 1312 (Fed. Cir. 2016).When looked at as a whole, "the claims in Diehr were patent eligible because they improved an existing technological process, not because they were implemented on a computer." Id. at 1312-13.
Further, in Enfish, the CAFC found it relevant to ask whether claims are directed to an improvement to computer functionality versus being directed to an abstract idea. Enfish, L.L.C. v. Microsoft Corp., 822 F.3d 1327, 1335 (Fed. Cir. 2016). The claims were specifically directed to a self-referential table for a computer database. Id. at 1337. In particular, the claim language required a four step algorithm specifically directed to a self-referential table for a computer database that improves upon prior art information search and retrieval systems by employing a flexible, self-referential table to store data. Id. at 1336-37. 
Therefore, the focus of the claims is on a specific asserted improvement in computer capabilities (i.e., the self-referential table for a computer database), not on economic or other tasks for which a computer is used in its ordinary capacity. Id. at 1336. See also MPEP 2106.04(d)I (“an improvement in the functioning of a computer or an improvement to other technology or technical field, as discussed in MPEP 2106.04(d)(1) and 2106.05(a)”).
On the other hand, the Supreme Court held that mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention. Alice, 134 S. Ct. at 2358. For example, in Alice, the Supreme Court held that data processing systems with data storage unit and transmission units were purely functional and generic and such recitation of hardware failed to offer any meaningful limitation beyond generally linking the use of a method to a particular technological environment. Id. at 2360. See MPEP 2106.04(d)I (“Generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h)”).
Individually, claims 1 and 11 required data processing hardware and claim 11 further requires memory hardware. 
The memory hardware and data processing hardware required by the claims are akin to the recitation of purely functional and generic hardware (i.e., data processing system and data storage unit) in Alice that failed to offer any meaningful limitation beyond generally linking the use of a method to a particular technological environment. 
As an ordered combination, the utilization of data processing hardware and memory hardware failed to integrate the mathematical functions / language model of claims 1 and 11 into a practical application because the claims merely used computer components as tools to perform mathematical calculations to train or calculate updated language model in order to estimate the likelihood of a word or phrase occurring based on scores for linguistic and/or non-linguistic features. 
Therefore, unlike the industrial process for curing rubber in Diehr, the claimed mathematical process for updating language model (i.e., a mathematical function akin to the Arrhenius equation) is not a structure or process which, when considered as a whole, is performing a function which the patent laws were designed to protect. 
Further, the claims do not use computer components (data processing hardware and memory hardware) to solve a technological problem or to improve an existing technological process. Instead of being applied in a process designed to solve a technological problem like the conventional industry practice in Diehr or to a specific asserted improvement in computer capabilities in Enfish, the components were generic machinery invoked as tools to perform the aforementioned mathematical process to generate an updated mathematical language model to estimate the likelihood of a word or phrase occurring based on scores for linguistic and/or non-linguistic features.
Therefore, as an ordered combination, claims 1 and 11 do not integral abstract mental processes into a practical application and the claims are instead directed toward patent ineligible mathematical relationships, mathematical formulas or equations, mathematical calculations.
Step 2B Inventive Concept.
The Guideline stated that if the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception, and requires further analysis under Step 2B where it may still be eligible if it amounts to an “inventive concept”. See MPEP 2106.04IIA and MPEP 2106.05.  
Further, an inventive concept can be found in the non-conventional and non-generic arrangement of known conventional pieces. BASCOM Global Internet Servs. v. AT&T Mobility, 827, F3d 1341, 1350 (Fed. Cir. 2016). 
In BASCOM, the CAFC held that filtering content is an abstract idea because it is a longstanding, well-known method of organizing human behavior similar to concepts previously found to be abstract. BASCOM, 827 F.3d at 1348. However, the CAFC determined that the claims did not merely recite filtering content along with the requirement to perform it on the internet or on a set of generic computer components, nor did the claims preempt all ways of filtering content on the internet. Id. at 1350.
Rather, the inventive concept described and claimed was the installation of a filtering tool at a specific location, remote from the end-users, with customizable filtering features specific to each end user that gives the filtering tool both the benefits of a filter on a local computer and the benefits of a filter on an internet service provider “ISP” server. Id. By taking a prior art filter solution (one size fits all filter at internet service provider “ISP” server) and making it more dynamic and efficient (providing individualized filtering at the ISP server), the claimed invention improves the performance of the computer system itself. Id. at 1351. 
On the other hand, implementation via computers does not offer a meaningful limitation beyond generally linking the use of an abstract idea to a particular technological environment. Alice, 134 S. Ct. at 2360 (“Nearly every computer will include a “communications controller” and “data storage unit” capable of performing the basic calculation, storage, and transmission functions required by the method claims”). Intellectual Ventures I L.L.C. v. Capital One Bank, 792 F.3d 1363, 1370-71 (Fed. Cir. 2015) (“Steps that do nothing more than spell out what it means to “apply it on a computer” cannot confer patent-eligibility). 
Similarly, limiting an abstract idea to one field of use do not convert otherwise ineligible concept into an inventive concept. Intellectual Ventures I L.L.C. v. Erie Indem. Co., 850 F.3d 1315, 1328 (Fed. Cir. 2017).  Neither does adding computer functionality to increase the speed or efficiency of the process confer patent eligibility on an otherwise abstract idea. Intellectual Ventures I, 792 F.3d at 1367 (citing Bancorp Servs., LLC v. Sun Life Insurance Co. of Can., 687 F.3d 1266, 1278 (Fed. Cir. 2012) (“The fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter”)).    
In the instant application, the individual recitation of memory hardware and data processing hardware in claims 1 and 11 merely invoke generic machinery rather than focus on any particular technological device. In fact, there is no limitation in Claims 1 and 11 that would link the language model to any specific technological application.       
As an ordered combination, unlike BASCOM that described an unconventional combination to provide both the benefits of a filter on a conventional local computer and the benefits of a filter on the conventional ISP server, the utilization of hardware processor and memory hardware merely perform its conventional established function to use a computer as a tool for implementing mathematical relationships, mathematical formulas or equations, mathematical calculations.
Therefore, Claims 1 and 11 do not supply an inventive concept.
Dependent claims failed to integrate the abstract idea into a practical application or provide an inventive concept. 
In particular, claims 2 and 12 recite a mathematical process for generating the language model score as output from the language model using weights of model components.
Claims 3-4 and 13-14 describe the domain of the model components required by claims 1 and 11 but failed to provide any practical implementation of the mathematical model in a technological field or an inventive concept. 
Claims 5 and 15 describe mathematical weights for domain specific model components. 
Claims 6-8 and 16-18 further define the baseline model components, which are mathematical components. 
Claims 9 and 19 defined the mathematical weights of baseline model components and domain specific model components.
Claims 10 and 20 further defined the trained language model (i.e., the calculated mathematical model) to comprise baseline model component and multiple domain specific model component.
That is, none of the dependent claims provided any practical implementation of the mathematic model (i.e., language model) within a technological field where the output of the mathematical mode is used for a specific asserted improvement of any technology or providing an inventive concept beyond requiring hardware processor and memory as tools for calculating the mathematical language models. 
For the above reasons, Claims 1-20 are patent ineligible.
Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 103 that form the basis for the rejections under this section made in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11 are rejected under 35 USC 103 for being unpatentable over Biadsy et al. (US 2015/0228279 A1) in view of Artzi et al. (US 2015/0254233 A1).
Regarding Claims 1 and 11, Biadsy discloses a system comprising: 
data processing hardware (¶97, processors); and 
memory hardware in communication with the data processing hardware and storing instructions that when executed by the data processing hardware cause the data processing hardware (¶100, computer readable media for storing computer program instructions) to perform operations comprising: 
obtaining a plurality of training language examples each labeled as occurring in one or more particular aspects of non-linguistic context (¶41, train language model 150 to estimate the likelihood of word/phrase occurring based on scores for linguistic / non-linguistic features; ¶45, training language model 150 with data indicating users have frequently entered names of locations in a navigation application and which words are spoken most frequently at different locations; ¶76, non-linguistic context data for training data indicates characteristics of the environment in which utterances or text samples in the training data were entered; e.g., the non-linguistic context data may indicate a location of a user or a device when the utterance were spoken); and 
for each training language example of the plurality of training language examples (¶76, different contextual information may be available for different portions of the training data): 
from among multiple domain-specific model components, triggering, for use in training a language model on the corresponding training language example in unison with a baseline model component, one or more of the domain-specific model components that correspond to at least one of the one or more particular aspects of non-linguistic context that the corresponding training language example is labeled as occurring in (¶85, a plurality of different models may each be trained in parallel using different subsets of the training data; i.e., train a specific model for each portion of the training data corresponding to a particular non-linguistic context data with particular indication); 
generating, as output from the language model, using both the baseline model component and the one or more triggered domain-specific model components, a language model score (¶86 and ¶88, each model is trained to provide a probability of occurrence any particular word in a vocabulary given a vector of input feature scores and language model weights); and 
updating, using the language model score output from the language model, corresponding weights of each of the one or more triggered domain-specific model components (¶91, during training, various examples of language usage indicated by feature score vectors 620 are used to determine weights 630 for the language model; the weights are set through one or more training algorithms, which may optimize the weights to reflect the frequency that combinations of words and contexts occur in training data 610) without updating corresponding weights of the baseline model component.
Biadsy does not disclose that while domain specific model components are updated without updating corresponding weights of baseline model component. 
Artzi discloses a method for constructing a language model for a domain (Abstract) triggering, for use in training a language model on the corresponding training language example in unison with a baseline model component, one or more of the domain-specific model components (¶32 and ¶47, constructing language models based on partitioned texts and adapting the language models relevant to a domain by incorporating therein data of the domain; ¶52, evaluate recognition performance between adapted language model and non-adapted language model to determine whether the adapted language model is substantially more suitable to recognize terms in a test speech related to a domain) where corresponding weights of each of the one or more triggered domain specific model components are updated (¶¶84-87 and ¶89, topic language models with topics that are most similar to a domain are adapted to the domain by incorporating terms of adaptive data through interpolation where weights / probabilities of terms in the topic language models are modified to include terms from adaptive data with correspondingly assigned weights according to formula (2)) without updating corresponding weights of the baseline model component (¶93, non-adapted language model is a baseline language model).
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to modify Biadsy with a performance evaluation step where transcriptions obtained from language model scores of updated domain specific language model components are compare to transcriptions obtained from language model scores of baseline language model component without update to determine if the performance of the updated domain specific model components have an advantage in recognizing terms related to a domain relative to the baseline language model (Artzi, ¶94; see in particular ¶¶99-101 in view of ¶21, transcription words assigned probability of occurrences by respective adapted models and reference model (i.e., non-adapted / non-updated baseline model component) are evaluated to determine respective word error rates). 
Regarding Claims 2 and 12, Biadsy discloses wherein generating the language model score as output from the language model comprises using both the corresponding weights of the baseline model component and the corresponding weights of each of the one or more triggered domain-specific model components (¶85, the models may be adjusted using various examples from the training data until the parameters converge and the weights of different models may be combined at one or more iterations until a final set of weights for the model is determined; per ¶88, at each training iteration, the output of the model include a score for the particular word to be predicted with respect to each linguistic and non-linguistic feature; as modified per Artzi, ¶¶92-93, one of the model would be a baseline language model / non-adapted language model).
Regarding Claims 3 and 13, Biadsy discloses wherein each domain-specific model component of the multiple domain-specific model components corresponds to a respective different domain in a set of multiple domains (¶85, a plurality of different models may each be trained in parallel using different subsets of the training set; per ¶76 and ¶80, each subset or portions of training data correspond to a different contextual information such as different applications, locations, user attributes or other non-linguistic context).
Regarding Claims 4 and 14, Biadsy discloses wherein each domain in the set of multiple domains corresponds to at least one of a location (¶37, non-linguistic feature includes location feature indicating geographical location of the user and client device), a time condition (¶25, the non-linguistic context data 104 can indicate factors related to the physical environment of the user 102 or client device 110 time), a user characteristic (¶38, nonlinguistic feature includes user features), a device characteristic (¶40, non-linguistic feature indicating device type of client device), or a device status (¶36, non-linguistic feature includes application features indicating whether a specific application on a client device is active).
Regarding Claims 5 and 15, Biadsy discloses wherein each domain-specific model component of the multiple domain-specific model components comprises the corresponding weights for a corresponding set of features that is different than the corresponding set of features of each other domain-specific model component of the multiple domain-specific model components (¶84, a different weight is included in the language model for each word in the vocabulary of the language model with respect to each one of the selected features; per ¶82 and ¶85, a plurality of different models may each be trained in parallel using different subsets of training data corresponding to different contextual information to determine language model weights).
Regarding Claims 6 and 16, Biadsy as modified by Artzi discloses wherein the baseline model component is domain-independent (Artzi, ¶22, a baseline model trained with a general and common vocabulary).
Regarding Claims 7 and 17, Biadsy discloses wherein the baseline model component and each of the multiple domain-specific model components are log-linear models that each comprise the corresponding weights for a corresponding set of features (¶84, a different weight is included in the language model for each word in the vocabulary of the language model with respect to each one of the selected features; ¶86, a log-linear model).
Regarding Claims 8 and 18, Biadsy discloses wherein the corresponding set of features for each of the log-linear models comprises n-gram features (¶79, a set of selected features include linguistic features / word n-gram features).
Regarding Claims 9 and 19, Biadsy discloses wherein: the corresponding weights of the baseline model component are for features that represent occurrence of n-grams independent of non-linguistic context (¶79, selected set of features include linguistic features where an n-gram feature may be selected for each n-gram that occurs in the training data at least a predetermined number of times; ¶82 and ¶85, determine language model weights through training different models using different subsets of training data corresponding to linguistic context data per ¶76 to determine different weight for each word in the vocabulary of the language model with respect to each one of the selected features per ¶84); and 
the corresponding weights of each domain-specific model component of the multiple domain-specific model components are for features that represent occurrence of n-grams in a corresponding different non-linguistic context (¶80, selected set of features include non-linguistic features; ¶82 and ¶85, determine language model weights through training different models using different subsets of training data corresponding to non-linguistic context data per ¶76 to determine different weight for each word in the vocabulary of the language model with respect to each one of the selected features per ¶84; e.g., ¶45, trained model would include weights so that when feature scores indicate that the user is suing navigation application, the language model indicates an increased likelihood that the location names previously used in the navigation application may occur in the speech of the user).
Regarding Claims 10 and 20, Biadsy as modified by Artzi discloses wherein the trained language model comprises: 
the baseline model component configured to use linguistic information without using non-linguistic context information (Artzi, ¶22, baseline language model was trained with a general and common vocabulary; Biadsy, ¶77, it may be advantageous to use at least some training data where some non-linguistic context is not indicated to improve robustness and accuracy when the model is used with inputs that do not provide non-linguistic context data; i.e., Biadsy, ¶85, training some models with selected features that do not include non-linugistic context information), and the multiple domain-specific model components each configured to use both linguistic context information and non-linguistic context information (Artzi, ¶23-24, topic language model was constructed with vocabulary directed to a particular topic or domain corresponding to a field of knowledge of field of activity of a party; Biadsy, ¶79 and ¶¶84-85, select a set of features including linguistic features and non-linguistic features indicating different applications, locations, user attributes in order to train models with different weights for each word in the vocabulary of the language models with respect to each one of the selected features).
Conclusion

Prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 2014/0365218 A1 discloses using a baseline language model and an adapted language model to recognize received utterance to determine what results from different language model are more likely to be accurate. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Richard Z. Zhu whose telephone number is 571-270-1587 or examiner’s supervisor King Poon whose telephone number is 571-272-7440. Examiner Richard Zhu can normally be reached on M-Th, 0730:1700.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD Z ZHU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        04/15/2022